There is pending before the Public Utilities Commission a case to fix telephone rates in the City of Dayton, commenced prior to April 14, 1923, and still undetermined. The rates prevailing in Dalton were fixed by order of the Public Utilities Commission, and under Sec. 614-23 GC can be changed only by another order after a hearing. By the amendment of Section 614-20, passed April 14, 1923, provision is made for the change of rates fixed by order of the Commission by the filing of schedules. The Ohio Bell Telephone Company, under favor of this amendment, Las filed a new schedule which has gone into effect after suspension of one hundred and twenty days, under a bond to repay the excess if the rates shall finally be found to be excessive. The error proceeding brings up for review the orders made by the Commission with reference to this schedule, putting same into effect under bond and is expected to determine the legal status of the schedule as filed.